DETAILED ACTION
1.	Claims 1-20 are pending in this examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
4. 1.	As to claim 3, Applicant recites, "... eSIMs can be pre-personalized..” 	 The claim limitations that contain "can be" statement(s), as optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. 
4.2.	Claims 5, 10, 12,17 and 19 contains similar language found in claim 3. 

Claim Rejections - 35 USC § 103
5.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



5.2.	Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over “Embedded SIM Remote Provisioning Architecture Version 1.1” by  GSM Association et al (“GSM Association”) in view of US Patent Application No. 20120108204 to Schell et al (“Schell”).
 	As per claim 1, GSM Association discloses a method for provisioning electronic Subscriber Identity Modules (eSIMs) to mobile devices, eSIM distribution entity: receiving, from a manufacturer of a mobile device, an encryption challenge that is generated by the mobile device in conjunction with the mobile device being manufactured (pages 33, Profile Download, the Profile Download and Installation by sending the EncP to the eUICC using a secure channel between the SM-DP and the newly created ISD-P on the eUICC, and within the established secure transport channel between the SM-SR and the ISD-R on the eUICC;  also see figs. 6, 19 and associated texts;, page 69-70, 56, The eUICC generates the Shared Secret (ShS), and sends it to the SM-DP signed with the private key (SKeUICC) and encrypted with the public key of SM-DP (PKSM-DP). It may send its signed public key to the SM-DP if it is not done by the SM-SR);
pre-personalizing, based on the encryption challenge, one or more eSIMs for the mobile device (pages 33-34, SM-DP selects the Personalised Profile (e.g. based on the 
receiving, from the mobile device in conjunction with the mobile device undergoing an initial setup procedure (pages 33-34The SM-DP confirms the status of the download and installation back to the MNO. This message can include the EID and the information to identify the Profile. End Condition: An ISD-P has been created in the eUICC for the MNO, containing a Profile in disabled or enabled state).
Furthermore, GSM Association discloses Embedded-SIM/ eUICC, but does not explicitly disclose however in the same field of endeavor, Schell discloses a request for the one or more eSIMs: and providing the one or more eSIMs to the mobile device ([0119] When a user or device requests an eSIM from the client server 412, database application is responsible for determining the current status of the requested eSIM as well as whether the requested eSIM may be provided. The determination of whether an eSIM is available and may be provided may be specific to the requesting subscriber or device, and/or to the requested eSIM. For example, the database application may be configured to query network entities (such as billing entities, etc.) to determine a service level or tier for a requesting user or device. This information may then be utilized to determine whether the requesting user or device may access the requested eSIM. Alternatively, the database application may simply receive rules for each eSIM from a separate entity (such as the entity which generates the eSIM, or another network entity charged with making the aforementioned determinations), either in response to a query or automatically). 


As per claim 2, the combination of GSM Association and Schell discloses the
method of claim 1, wherein the initial setup procedure is carried out in conjunction with: (1)  the mobile device being powered-on for a first time subsequent to delivery to an end-user, or (2)  detecting that no eSIMs are installed on an electronic Universal Integrated Circuit Card (eUICC) included in the mobile device (GSM Association ,Page 77, Fig. 24, The flow describing the way from registration of the eUICC/Device with the 
 
As per claim 3, the combination of GSM Association method of claim 1, further comprising: de-personalizing each eSIM of the one or more eSIMs that is distinct from the at least one eSIM to produce one or more de-personalized eSIMs GSM Association, page 40, Profile Disabling, also see fig. 10).
GSM Association does not explicitly disclose however in the same field of endeavor, Schell discloses receiving, from the mobile device, a selection of at least one eSIM of the one or more eSIMs (Schell, [0019]);
returning the one or more de-personalized eSIMs to a general pool, wherein the one or more de-personalized eSIMs can be pre-personalized for other mobile devices subsequent times (Schell, [0035]). The motivation regarding the obviousness of claim 1 is also applied to claim 3. 

As per claim 4, the combination of GSM Association and Schell discloses the
method of claim 3, wherein: the mobile device presents a listing of the one or more eSIMs, and the mobile device receives the selection of the at least one eSIM from the listing of the one or more eSIMs (Schell, [0120]). The motivation regarding the obviousness of claim 1 is also applied to claim 4. 

As per claim 5, the combination of GSM Association and Schell discloses the method of claim 1, wherein: each eSIM of the one or more eSIMs is encrypted, at least 

As per claim 7, the combination of GSM Association and Schell discloses the method of claim 1, wherein the manufacturer of the mobile device provides the encryption challenge to the eSIM distribution entity in conjunction with receiving the encryption challenge from the mobile device  (GSM Association, page 69-70, 56, The eUICC generates the Shared Secret (ShS), and sends it to the SM-DP signed with the private key (SKeUICC) and encrypted with the public key of SM-DP (PKSM-DP). It may send its signed public key to the SM-DP if it is not done by the SM-SR,also see  page 33-34, also see fig. 6).

Claims 8-12, 14-19, are rejected for similar reasons as stated above.
	
5.3.	Claims 6, 13 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over GSM Association and Schell as applied to claim above, and in view of US Patent Application No. 20150017910 to Li et al (“Li”).

	As per claim 6, the combination of GSM Association and Schell discloses the invention as described above. GSM Association and Schell does not explicitly disclose however in the same field of endeavor, Li discloses the method of claim 1, wherein the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of GSM Association with the teaching of Li by including the feature of distribution entity, in order for GSM Association’s system to activating a mobile device for use with a service provider. In one embodiment, a powered-off mobile device having an inserted Subscriber Identity Module (SIM) may be programmed with configuration data while "in box" (e.g., at a point of sale ( POS), in a warehouse, etc.) using a near field communication (NFC) data interface. In another exemplary embodiment, information that is stored to a NFC accessible memory can be accessed when the device is non-functional e.g., to retrieve backup data (Li, Abstract).

Claims 13, 20 are rejected for similar reasons as stated above.

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art discloses many of the claim features (See PTO-form 892).

a).  CSMG discloses (Reprogrammable SIMs):  When an eUICC is manufactured, the eUICC Issuer will load the master keys of the eUICC into the SM-SR database. These keys allow the SM-SR to access the eUICC and download new 
1.20  Enabling eUICC functionality in an existing MNO network will require interfaces between the MNO systems and the SM. Some of these interfaces are as yet undefined. Potential integration points include the MNO provisioning systems (to trigger or allow profiles to be downloaded in the subscriber provisioning /activation process) and the Authentication Centre (to securely transfer the operator profile to the SM-DP). 
1.21 This new ecosystem has important implications for switching. In a traditional removable SIM model, the consumer can change SIMs by physically removing a SIM and replacing it with another. In the eUICC model, where the SIM is embedded, the consumer may have to ask the SM to do the switch on their.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195.  The examiner can normally be reached on 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/           Primary Examiner, Art Unit 2497